Citation Nr: 0629443	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-18 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for lumbar disc 
syndrome.

2. Entitlement to service connection for right leg and foot 
radiculopathy including as secondary to the lumbar disc 
syndrome.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to February 1969 and served as a member of the 
U.S. Army Reserves on periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) from 
July 1977 to June 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. The veteran had a hearing before the 
Board in July 2006 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that his current lumbar spine conditions 
with neurological manifestations are the result of his labor 
intensive duties while in the Army as a missile crewman. 
Specifically, the veteran alleges he began having chronic low 
back pain as early as 1968, while serving in the Army, and 
continued to have back pain problems since, to include a 
required laminectomy in July 1979.

In support of his contentions, the veteran supplied all of 
his private treatment records including medical opinions from 
Dr. BES and Dr. OWA. Dr. BES, in April 2003 linked the 
veteran's current back condition to his military MOS 
concluding as follows:

Hence, I would try to conclude my letter stating that it 
becomes quite apparent after a thorough review of his 
service medical records and extracts of his medical 
records from the Army Reserves, VA Medical progress 
notes, and the report of the surgery describing his 
laminectomy in 1979, that the above mentioned problems 
had originated while the patient was in the military 
service. 

Similarly, Dr. OWA, the surgeon who performed the veteran's 
1979 laminectomy, opined as follows in a June 2006 statement: 

In my opinion, the job description of Probation 
Counselor is inconsistent with the [veteran's current] 
condition. Whereas, the Military Service Duties that 
included heavy lifting and strenuous activities are a 
more likely origin for the lower spinal condition seen 
in [the veteran].

In rendering their opinions, both doctors described fully the 
medical records reviewed and a complete rationale for their 
ultimate conclusions. In contrast, a VA examiner concluded 
after a March 2004 examination that the veteran's back 
problem "is less likely than not due to the service."

The Board notes that the veteran's medical records regarding 
the chronology of his back condition is incomplete. The 
veteran testified that he left the Army in February 1969 in 
order to attend college. He did not enlist in the Army 
Reserves until July 1977, over seven years later. During that 
time he reports being hospitalized for two weeks in the fall 
of 1974 for back pain. At that time, the veteran reports they 
found no abnormality and discharged him with a diagnosis of 
muscle spasms. Up until his surgery in 1979, the veteran 
testified that his back pain was treated with over-the-
counter pain medications alone.

The RO, in denying his claim, stated as follows:

You suffered a fall in November of 1974 which caused 
your back condition. This was while you were not on 
active duty. Your reserve records do not show 
aggravation of this condition. 

Although the RO concluded that the veteran's condition is a 
result of an off-duty injury, the only "fall" referenced in 
any medical record anywhere in the file is a reference to the 
season in which the veteran was hospitalized in 1974. Indeed, 
the Board notes that the peculiar nature of this case is no 
"injury" is documented anywhere in the file to explain the 
seriousness of the veteran's condition and course of 
treatment. 

Attempts were made to obtain the 1974 VA hospitalization 
records to no avail. Given the significant gap in the record, 
however, the Board concludes that those attempts were 
incomplete for the following reasons. First, the RO sought 
treatment records from the VA hospital in Muskogee from 
November 1974 to November 1975. While the veteran has at 
times stated the hospitalization was in November 1974, he 
also vaguely states it was some time in the "fall" of 1974. 
Accordingly, the RO should attempt to secure hospitalization 
records from the VA Medical Center in Muskogee, Oklahoma from 
January 1974 to December 1974 to ensure the record is 
complete.  Moreover, the veteran states he was hospitalized, 
while the RO requested outpatient records only.  Federal 
records are considered part of the record on appeal since 
they are within VA's constructive possession. Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). The RO should also 
take this opportunity to obtain recent VA outpatient 
treatment records from September 2002 to the present. A new 
examination is also indicated.

The Board further notes that the duty to assist letters sent 
to the veteran in September 2002 and April 2004 do not fully 
comply with the Veterans Claims Assistance Act. Specifically, 
the veteran's right leg and foot radiculopathy claim is 
claimed, in part, as secondary to his lumbar spine condition 
and, therefore, he should be notified of the information or 
evidence needed to establish service connection claimed as 
secondary to another disease or injury. The veteran is 
entitled to full and complete VCAA notice followed by a 
readjudication. The RO should ensure the duty-to-notify 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, have been 
fulfilled. 

Accordingly, the case is REMANDED for the following action:

1. Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issue of 
entitlement to service connection for 
right leg and foot radiculopathy including 
as secondary to lumbar disc syndrome, 
including an explanation as to the 
information or evidence needed to 
establish service connection for a disease 
or injury claimed to be secondary to 
another disease of injury. 

2. Ask that a search be conducted for the 
veteran's hospitalization records from the 
VAMC in Muskogee, Oklahoma from January 
1974 to December 1974. All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

3. Obtain the veteran's outpatient 
treatment records from the VAMC in Bonham, 
Texas, from September 2002 to the present. 
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

4. After obtaining the above records, to 
the extent available, schedule the veteran 
for an orthopedic and neurological 
examination for the claimed conditions of 
a lumbar spine disability with right leg 
and foot radiculopathy to determine the 
extent and likely etiology of any lumbar 
spine condition and neurological 
manifestations found. The claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions rendered, 
specifically those of Dr. OWA, Dr. BES, 
and the March 2004 VA examiner.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  

5. The RO should then readjudicate the 
veteran's claims. If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


